UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10- K þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE OF 1 YEAR ENDED DECEMBER 31, 2015 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER: 000-33231 COROWARE, INC. (EXACT NAME OF THE COMPANY AS SPECIFIED IN ITS CHARTER) Delaware 95-4868120 (State or Other Jurisdiction (I.R.S. Employer of Incorporation) Identification No.) 601 108 th Avenue Northeast, Suite 1900 Bellevue, WA 98004 (ADDRESS OF PRINCIPAL EXECUTIVE OFFICES) (800) 641-2676 (ISSUER REGISTRANT TELEPHONE NUMBER) SECURITIES REGISTERED UNDER SECTION 12(B) OF THE ACT:NONE SECURITIES REGISTERED UNDER SECTION 12(G) OF THE ACT: COMMON STOCK, PAR VALUE $0.0001 (TITLE OF CLASS) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No þ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) the Act. Yes o No þ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. o Yes þ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). o Yes þ No Indicate by check mark if disclosure of delinquent filers in response to Item 405 of Regulation S-K is not contained in this form, andwill not be contained, to the best of the registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Yes þ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes o No þ The aggregate market value of the of the registrant’s common stock held by non-affiliates of the registrant, computed by reference to price at which the common equity was sold, or the average bid and asked price of such common stock as of December 31, 2015, was $0.0001. For purposes of this computation, the registrant has excluded the market value of all shares of its common stock reported as being beneficially owned by executive officers and directors and holders of more than 10% of the common stock on a fully diluted basis of the registrant; such exclusion shall not, however, be deemed to constitute an admission that any such person is an “affiliate” of the registrant. Number of shares of common stock ($0.0001 par value) outstanding as of May 23, 2016:11,827,670,076 shares. INDEX PART I Item 1. Business 1 Item 1A. Risk Factors 2 Item 1B. Unresolved Staff Comments 2 Item 2. Properties 2 Item 3. Legal Proceedings 2 Item 4. Mine Safety Disclosures 2 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Registrant Purchases ofEquity Securities 3 Item 6. Selected Financial Data 5 Item 7. Management’sDiscussion and Analysis of Financial Condition and Results of Operations 5 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 9 Item 8. Consolidated Financial Statements 9 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 9 Item 9A. Controls and Procedures 9 Item 9B. Other Information 11 PART III Item 10. Directors, Executive Officers, and Corporate Governance 12 Item 11. Executive Compensation 12 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 14 Item 13. Certain Relationships and Related Transactions, and Director Independence 15 Item 14. Principal Accounting Fees and Services 16 PART IV Item 15. Exhibits 17 SIGNATURES 24 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS In this annual report, references to “CoroWare,” “the Company,” “we,” “us,” and “our”refer to CoroWare, Inc. This Annual Report on Form 10-K contains forward-looking statements regarding our business, financial condition, results of operations and prospects. Words such as "expects," "anticipates," "intends," "plans," "believes," "seeks," "estimates" and similar expressions or variations of such words are intended to identify forward-looking statements, but are not deemed to represent an all-inclusive means of identifying forward-looking statements as denoted in this Annual Report on Form 10-K.Additionally, statements concerning future matters are forward-looking statements. Although forward-looking statements in this Annual Report on Form 10-K reflect the good faith judgment of ourmanagement, such statements can only be based on facts and factors currently known by us. Consequently, forward-looking statements are inherently subject to risks and uncertainties and actual results and outcomes may differ materially from the results and outcomes discussed in or anticipated by the forward-looking statements. Factors that could cause or contribute to such differences in results and outcomes include, without limitation, those specifically addressed under the heading "Risks Related to Our Business" below, as well as those discussed elsewhere in this Annual Report on Form 10-K. Readers are urged not to place undue reliance on these forward-looking statements, which speak only as of the date of this Annual Report on Form 10-K. CoroWare undertakes no obligation to revise or update any forward-looking statements in order to reflect any event or circumstance that may arise after the date of this Annual Report on Form 10-K, except as required by law. Readers are urged to carefully review and consider the various disclosures made throughout this Annual Report, which are designed to advise interested parties of the risk factors that may affect our business, financial condition, results of operations and prospects. PART I ITEM 1. BUSINESS Overview CoroWare, Inc. (“CWI” or, collectively with its subsidiaries, the “Company”) is a public holding company whose principal subsidiary, CoroWare Technologies, Inc. (“CTI”), has expertise in information technology consulting, mobile robotics, and Internet of Things (“IOT”). Through our subsidiary, the Company delivers custom engineering services, hardware and software products. Employees As of December 31, 2015, we had forty-four (44) employees comprised of one (1) full-time Officer and CEO, two (2) full-time finance administration persons, one (1) full-time human resources person, thirty-two (32) full-time employees delivering services, and eight (8) part-time employees delivering services.Our employees are not represented by a union.We consider relations with our employees to be positive and productive. COROWARE TECHNOLOGIES, INC. CTI is a software professional services company with a strong focus on information technology integration and robotics integration, business automation solutions, and unmanned systems solutions to its customers in North America and Europe. CTI’s consulting staff members uses their experience to develop product specifications, project plans, marketing plans, workflow checklists, and perform their work with the objective of helping enterprise customers - such as Microsoft - deliver their solutions and products efficiently, affordably and on schedule. CTI service model includes R&D engineering services; business process workflow; software architecture, design and development; content management; and marketing coordination and management.CTI’s revenues are principally derived from standing contracts with customers whose product development groups require custom software development and consulting companies. Existing contract revenues vary month by month based on the demands of the clients. CTI’s enhanced collaboration and conferencing subscription services were discontinued in fiscal year 2015 as the Company focused its resources on its growing software professional services business. COROWARE ROBOTICS SOLUTIONS, INC. In fiscal year 2015, the Company created a new subsidiary, CoroWare Robotics Solutions, Inc. (“CRS”).CRS is a technology incubation company whose focus is on the delivery of mobile robotics and IOT products, solutions and services for university, government and corporate researchers, and enterprise customers. In December 2015, we reorganized CRS by establishing operations in Bellevue, Washington and Phoenix, Arizona, and focused our efforts on developing and delivering solutions based on the CoroBot Spark platform. Regulation Our services and products are not uniquely subject to governmental or industry regulations. Research & Development Our research and development activities have primarily been focused on the development of software components, mobile robot platforms and IOT solutions. Products CoroBot Classic: CoroBot Classic was created to minimize the complexity of robot development. By combining a powerful PC-class platform with a robust, object-oriented software development system, the CoroBot Classic empowers users to rapidly deploy and develop robotic solutions. The CoroBot Classic also assists the hardware developer with additional physical mounting space, ports, sensors and communication devices. 1 CoroBot Spark: CoroBot Spark is an open and state-of-the-art mobile robotics platform that is based on the Raspberry Pi™ 2 Model B embedded computer and the CoroBot Pi Hat™ embedded controller card, and will support the development of mobile applications that run on both Linux and Windows 10 operating systems. The CoroBot Spark platform will include open and cross-platform application programming interfaces that support the development of mobile robot applications. ITEM 1A.RISK FACTORS As a smaller reporting company, as defined in Rule 12b-2 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), we are not required to provide the information required by this item. ITEM 1B.UNRESOLVED STAFF COMMENTS As a smaller reporting company, as defined in Rule 12b-2 of the Exchange Act, we are not required to provide the information required by this item. ITEM 2.PROPERTIES Corporate Offices On June 1, 2015 and October 1, 2015, the Company entered into lease agreements on two corporate offices located at 14th Street, Bellevue, WA. Under this lease for a period of 1 year, the Company is obligated to pay an average monthly rent of $3,000 per month. Our main corporate mailing address is 601 108th Avenue Northeast, Suite 1900, Bellevue, WA 98004. ITEM 3.LEGAL PROCEEDINGS We are party to two pending legal proceedings that arose in the normal course of business. While the results of proceedings cannot be predicted with certainty, management believes that the final outcome of these proceedings should not have a material adverse effect on our consolidated financial statements, and should not adversely affect our cash flows.None of our directors, officers or affiliates is involved in a proceeding adverse to our business or has a material interest adverse to our business. ITEM 4.MINE SAFETY DISCLOSURES Not applicable. 2 PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Recent Sales of Unregistered Securities None Use of Proceeds from Registered Securities None Purchases of Equity Securities by the Issuer and Affiliated Purchasers In December 2015, the Company repurchased 2,692 shares of Series E preferred stock for $3,500 cash from an employee of the Company. During the year ended December 31, 2015, the Company repurchased a total of 129,933,000 shares of common stock into the Company’s treasury for $12,993. In the first quarter of 2016, the Company entered in agreements to repurchase 62,220 shares of Series E preferred stock for $80,886 cash from employees of the Company. Prices of Common Stock Beginning in February 2002, CoroWare’s common stock was eligible for listing in the OTC Bulletin Board.Our trading symbol was “SRMW” until such time as our acquisition of Hy-Tech Technology Group, Inc. on January 31, 2003, when our symbol became “HYTT”.In November 2006, our name was changed to Innova Robotics & Automation, Inc., and the trading symbol was changed to INRA. In April 2008, we became CoroWare, Inc. and our trading symbol was changed to CROE.In April 2009, in conjunction with a 1-for-300 reverse stock split, our trading symbol was changed to COWI. In January 2012, we revised the par value of our Common Stock from $0.001 to $0.0001. In July 2013, we effected a reverse split of 1-for-200. In January 2014, we effected a reverse split of 1-for-200. Our common stock is quoted on the OTCQB exchange under the symbol “COWI”.Accordingly, there can be no assurance as to the liquidity of any markets that may develop for our common stock, the ability of holders of our common stock to sell our common stock, or the prices at which holders may be able to sell our common stock. The following table sets forth the quarterly high and low sales prices as reported during the last two fiscal years ended December 31, 2015, and December 31, 2014. COMMON STOCK Year Ended December 31, 2015 High Low First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ Year Ended December 31, 2014 High Low First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ These quotations represent interdealer prices, without retail markup, markdown, or commission, and may not reflect actual transactions. As of May 23, 2016 there were approximately 226 record holders of the Company's common stock. 3 Dividend Policy The Company has never declared or paid any cash dividends on its common stock. The Company anticipates that any earnings will be retained for development and expansion of its business and does not anticipate paying any cash dividends in the foreseeable future. Additionally, as of December 31, 2015 and 2014, the Company has issued and has outstanding shares of Series B Preferred Stock, which are entitled, prior to the declaration of any dividends on common stock, to earn a 5 percent dividend, payable in either cash or common stock of the Company.The Board of Directors has sole discretion to declare dividends based on the Company's financial condition, results of operations, capital requirements, contractual obligations and other relevant factors.At December 31, 2015 and 2014, there were cumulative undeclared dividends to Preferred Series B shareholders of $15,969 and $15,969, respectively, the obligation for which is contingent on declaration by the board of directors.At December 31, 2015 and 2014, there were accrued unpaid dividends of $15,969 and $15,969, respectively.These balances have been recorded as part of accounts payable and accrued expenses. Securities Authorized for Issuance under Equity Compensation Plans The following tables set forth the information as of December 31, 2015, with respect to compensation plans under which our equity securities are authorized for issuance: EQUITY COMPENSATION PLAN INFORMATION DECEMBER 31, 2015 Plan Category Number of shares to be issued upon exercise of outstanding options and warrants Weighted average exercise price of outstanding options and warrants Number of securities available for future issuance under equity compensation plans (excluding securities reflected in column (a)) (a) (b) (c) Equity compensation plans approved by security holders: 2003 Stock Option Plan - n/a - 2004 Stock Option Plan - n/a - 2005 Stock Option Plan $ Equity Stock Compensation plan not approved by security holders: 2006 Employee Compensation Plan n/a n/a - 2008 Amended Incentive Stock Plan n/a n/a 2008 SIP – SEC File #333-151258 n/a n/a - 2009 Incentive Stock Plan n/a n/a Total Stock Plans As of December 31, 2015, CoroWare had four stock compensation plans which provided for the issuance of 505,503,333 shares to employees of CoroWare or our subsidiaries as follows: Plan Description Authorized Shares Remaining Shares 2006 Employee Compensation Plan - 2008 Incentive Stock Plan - 2009 Incentive Stock Plan - 2010 Incentive Stock Plan (333-165768) - 2012 Incentive Stock Plan (333-171325) - 2012 Incentive Stock Plan (333-183512) - 2013 Incentive Stock Plan (333-186247) 1 Total 1 4 Stock Options As of December 31, 2015, we had one active Stock Option Plan known as the 2005 Stock Option Plan (the “Plan”). The Plan was approved by our stockholders on November 3, 2006 and authorized the issuance of 66,667 shares of common stock. The Board of Directors on December 31, 2007, cancelled options for 26,367 shares previously granted to current employees prior to that date which were exercisable at various prices and issued 26,367 options to these employees at the closing price as of December31, 2007, or $3.00.The number of options issued and outstanding under the 2005 plan on December 31, 2015, is 38,164. The following table summarizes stock option activity for the year ended December 31, 2015: Total Options Weighted Average Price Outstanding, December 31, 2014 $ Granted - - Cancelled - - Forfeited - - Exercised - - Outstanding, December 31, 2015 $ Exercisable at December 31, 2015 $ ITEM 6.SELECTED FINANCIAL DATA As a smaller reporting company, as defined in Rule 12-b-2 of the Exchange Act, we are not required to provide the information required by this item. ITEM 7.MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS PLAN OF OPERATION We believe that CoroWare is well positioned for stable growth in Fiscal Year 2016, principally through continued growth of our CoroWare Business Solutions group. The Business Consulting Services group anticipates growing its revenues by delivering consulting services to its long-term clients – including Microsoft – such as R&D engineering; business process workflow; software architecture, design and development; content management; and marketing coordination and management. The Robotics & Automation group is in the process of reestablishing its market presence by providing custom engineering solutions and services to clients who are developing innovative software services, solutions and products that leverage our expertise in “Internet of Things”. We shall continue to grow an investor relations program that has already helped the Company communicate more effectively and actively with CoroWare shareholders, and generate greater awareness of CoroWare and our services, solutions and products. RESULTS OF OPERATIONS YEAR ENDED DECEMBER 31, 2, 2014 During the year ended December 31, 2015 (the "2015 Period"), revenues were $5,461,238 compared to revenues of $1,943,729 during the year ended December 31, 2014 (the "2014 Period”), an increase of $3,517,509 or 181.0%.Revenues in the 2015 Period were higher compared to the 2014 Period as the Company intensified its focus on selling R&D support, operations support, and marketing support services in the 2015 Period. Cost of goods sold was $4,369,390 and $1,480,228 for the 2015 Period and the 2014 Period, respectively, and increase of $2,889,162 or 195.2%.Cost of goods sold primarily represents labor and labor-related costs in addition to overhead costs.The increased cost of goods sold was principally due to the higher cost of delivering these services due to increased labor expenses.The Company began to reorganize its Robotics & Automation team at the end of the 2014 Period in order to improve profitability in the upcoming fiscal year Gross profits increased to $1,091,848 during the 2015 Period compared to $463,501 during the 2014 Period, an increase of $628,347 or 135.6%. Gross profits increased during the 2015 Period as a result of gross revenues increased. The gross profit percentage in the 2015 Period was 20% compared to 24% in the 2014 Period. The decrease in gross profit percentage relates to the higher cost of delivering these services due to increased labor expenses, along with weaker sales of our Robotics & Automation products and services. Operating expenses were $1,086,438 for the 2015 Period compared to $2,585,036 for the 2014 Period, a decrease of $1,498,598 or 58.0%. General and administrative expenses amounted to $850,285 during the 2015 Period compared to $2,379,736 for the 2014 period, and represented mostly labor and related compensation costs, legal and professional fees, outside services, travel expenses, rental expense and related office expenses. Sales and marketing expenses were $81,463 for the 2015 Period compared to $86,380 for the 2014 Period. Research and developments costs totaled $146,284 for the 2015 Period compared to $106,842 during the 2014 Period. Depreciation and amortization costs were $8,406 for the 2015 period compared to $12,078 for the 2014 Period. The overall decrease in operating expenses was due to the Company writing off accounts payable and accrued expenses that have been outstanding for over six years. 5 Income (loss) from operations was $5,410 for the 2015 Period compared to $(2,121,535) for the 2014 period, and increase of $2,126,945 or 100.3%. The increase in income from operations in the 2015 Period was due primarily to a significant decrease in general and administrative expenses, along with a modest increase in gross profit. Other expenses was $2,312,806 during the 2015 Period compared to other expense of $5,816,861 in the 2014 Period, a decrease of $3,504,055 or 60.2%. Other expenses is comprised primarily of gain/loss on derivative, amortization of debt discount, deferred finance costs, accrued interest on notes payable, and loss on extinguishment of debt. The change in derivative liabilities for the 2015 Period was $1,196,257 compared to $3,709,967 for the 2014 Period, a decrease of $2,513,710 or 67.8%. The embedded conversion features associated with our convertible debentures are valued based on the number of shares that are indexed to that liability. Keeping the number of shares constant, the liability associated with the embedded conversion features increases as our share price increases and, likewise, decreases when our share price decreases. Derivative income (expense) displays the inverse relationship. Interest expense, net for the 2015 Period was $944,410 compared to $1,110,281 for the 2014 Period, a decrease of $165,871 or 14.9%. The Company also recognized a $172,139 loss on extinguishment of debt during the 2015 Period compared to $990,282 in the 2014 Period, a decrease of $818,143 or 82.6%. The decrease in interest expense is principally a result of a decrease in the amount of debt discount that was amortized and derivative valuations in excess of debt discount amounts. The debt discount is being amortized using the effective interest method. Under this method, the amount of amortization decreases exponentially as the underlying carrying value of the amortized debt decreases. Net loss for the 2015 Period was $2,307,396compared to net loss of $7,939,101 for the 2014 Period, a decrease of $5,631,705 or 70.9%. LIQUIDITY AND CAPITAL RESOURCES During the 2015 Period net cash provided by operating activities was $186,135, compared to net cash used in operating activities of $(73,354) for the 2014 Period.This increase for the 2015 Period was primarily due to a decrease in net loss, a decrease in derivative expense, a decrease in stock issued for services and compensation, and a decrease in accounts payable and accrued expenses. During the 2015 Period, we used $20,915 net cash from investing activities compared to $16,963 for the 2014 Period, exclusively for purchases of property and equipment. During the 2015 Period, the Company had used $93,843 in cash from financing activities compared to net cash provided by financing activities of $117,996 for the 2014 Period.This increased use of cash for financing activities was primarily due to payments made towards debt financings in the 2015 Period. At December 31, 2015, we had current assets of $284,936, current liabilities of $19,873,447, a working capital deficit of $19,588,511 and an accumulated deficit of $51,950,675. At December 31, 2014, we had current assets of $99,161, current liabilities of $17,445,882, a working capital deficit of $17,346,721 and an accumulated deficit of $49,643,279. We presently do not have any available credit, bank financing or other external sources of liquidity. We will need to obtain additional capital in order to expand operations and become profitable. In order to obtain capital, we may need to sell additional shares of our common stock or borrow funds from private lenders. There can be no assurance that we will be successful in obtaining additional funding. We will still need additional capital in order to continue operations until we are able to achieve positive operating cash flow. Additional capital is being sought, but we cannot guarantee that we will be able to obtain such investments. Financing transactions may include the issuance of equity or debt securities, obtaining credit facilities, or other financing mechanisms. However, even if we are able to raise the funds required, it is possible that we could incur unexpected costs and expenses, fail to collect significant amounts owed to us, or experience unexpected cash requirements that would force us to seek alternative financing. Furthermore, if we issue additional equity or debt securities, stockholders may experience additional dilution or the new equity securities may have rights, preferences or privileges senior to those of existing holders of our common stock. If additional financing is not available or is not available on acceptable terms, we will have to curtail our operations. CRITICAL ACCOUNTING POLICIES The consolidated financial statements and notes included in our quarterly and annual financial statements contain information that is pertinent to this management's discussion and analysis. The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires us to make estimates and assumptions that affect the reported amounts of our assets and liabilities, and affect the disclosure of any contingent assets and liabilities. We believe these accounting policies involve judgment due to the sensitivity of the methods, assumptions, and estimates necessary in determining the related asset and liability amounts. The significant accounting policies are described in the notes to our financial statements and notes included elsewhere in this Form 10-K. 6 Revenue Recognition We derive our software system integration services revenue from short-duration, time and material contracts. Generally, such contracts provide for an hourly-rate and a stipulated maximum fee. Revenue is recorded only on executed arrangements as time is incurred on the project and as materials, which are insignificant to the total contract value, are expended. Revenue is not recognized in cases where customer acceptance of the work product is necessary, unless sufficient work has been performed to ascertain that the performance specifications are being met and the customer acknowledges that such performance specifications are being met. We periodically review contractual performance and estimate future performance requirements. Losses on contracts are recorded when estimable. No contractual losses were identified during the periods presented. We recognize revenue for our software and software professional services when persuasive evidence of an arrangement exists, delivery has occurred, the sales price is fixed or determinable and collectability is probable. Product sales are recognized by us generally at the time product is shipped. Shipping and handling costs are included in cost of goods sold. We account for arrangements that contain multiple elements in accordance with Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) 605-25, Revenue Recognition, Multiple Element Arrangements. When elements such as hardware, software and consulting services are contained in a single arrangement, or in related arrangements with the same customer, we allocate revenue to each element based on its relative fair value, provided that such element meets the criteria for treatment as a separate unit of accounting. The price charged when the element is sold separately generally determines fair value. In the absence of fair value for a delivered element, we allocate revenue first to the fair value of the underlying elements and allocate the residual revenue to the delivered elements. In the absence of fair value for an undelivered element, the arrangement is accounted for as a single unit of accounting, resulting in a delay of revenue recognition for the delivered elements until the undelivered elements are fulfilled. We limit the amount of revenue recognition for delivered elements to the amount that is not contingent on future delivery of products or services or subject to customer-specified return or refund privileges. We recognize revenue from the sale of manufacturer’s maintenance and extended warranty contracts in accordance with FASB ASC 605-45, Revenue Recognition, Principal Agent Considerations, net of its costs of purchasing the related contracts. Share-based payment Stock based compensation expense is recorded in accordance with FASB ASC 718, Compensation – Stock Compensation, for stock and stock options awarded in return for services rendered.The expense is measured at the grant-date fair value of the award and recognized as compensation expense on a straight line basis over the service period, which is the vesting period.We estimate forfeitures that we expect will occur and record expense based upon the number of awards expected to vest. For the year ended December 31, 2014, the Company issued Series E Preferred Shares valued at $475,608 for employee incentive payments and vendor payments. For the year ended December 31, 2015, the Company issued Series E Preferred Shares valued at $10,000 for employee incentive payments. Derivative Financial Instruments Derivative financial instruments, as defined in FASB ASC 815, Derivatives and Hedging (“ASC 815”), consist of financial instruments or other contracts that contain a notional amount and one or more underlying variables (e.g. interest rate, security price or other variable), require no initial net investment and permit net settlement. The caption Derivative Liability consists of (i) the fair values associated with derivative features embedded in various convertible note financings and (ii) the fair values of the detachable warrants that were issued in connection with those financing arrangements. We generally do not use derivative financial instruments to hedge exposures to cash-flow, market or foreign-currency risks. However, we have entered into certain other financial instruments and contracts, such as debt financing arrangements and freestanding warrants with features that are either (i) not afforded equity classification, (ii) embody risks not clearly and closely related to host contracts, or (iii) may be net-cash settled by the counterparty. As required by ASC 815, these instruments are required to be carried as derivative liabilities, at fair value, in our financial statements. We estimate fair values of derivative financial instruments using various techniques (and combinations thereof) that are considered to be consistent with the objective of measuring fair values. In selecting the appropriate technique, we consider, among other factors, the nature of the instrument, the market risks that it embodies and the expected means of settlement. For less complex derivative instruments, such as free-standing warrants, we generally use the Black-Scholes-Merton option valuation technique because it embodies all of the requisite assumptions (including trading volatility, estimated terms and risk free rates) necessary to value these instruments. For complex derivative instruments, such as embedded conversion options, we generally use the Flexible Monte Carlo valuation technique because it embodies all of the requisite assumptions (including credit risk, interest-rate risk and exercise/conversion behaviors) that are necessary to value these more complex instruments. Estimating fair values of derivative financial instruments requires the development of significant and subjective estimates that may, and are likely to, change over the duration of the instrument with related changes in internal and external market factors. In addition, option-based techniques are highly volatile and sensitive to changes in the trading market price of our common stock, which has a high-historical volatility. Since derivative financial instruments are initially and subsequently carried at fair values, our income will reflect the volatility in these estimate and assumption changes. 7 Recent Financing Transactions Notes Payable In January 2015 and February 2015, the Company entered into two short-term notes with LoanMe due on February 1, 2017 and March 1, 2017, respectively, whereby the Company received $18,500 in total cash proceeds, and $1,500 went directly towards indirect expenses, totaling $20,000 in principal due. These notes were paid in full in February 2015 and July 2015, along with $828 and $6,066 of interest expense, respectively. As of December 31, 2015 and 2014 the Company had an aggregate total of $153,732 and $154,732, respectively, in notes payable.These notes bear interest at rates ranging from 5% per annum to 41.6% per annum.As of December 31, 2015, all notes payable were in default.Accrued interest on notes payable totaled $244,632 and $197,181 at December 31, 2015 and 2014, respectively. Convertible Notes Payable On January 7, 2015, the Company borrowed $20,625 from LG, of which $4,125 was an original issue discount. The note accrues simple interest at a rate of 12% per annum and is due on January 7, 2016, with a default simple interest rate of 24%.Pursuant to the terms of the note, the principal balance and accrued interest is convertible at the option of the note holder into shares of the Company’s common stock at a rate of 45% of the lowest closing price during the 20-day trading period prior to, and including the date of, conversion. This note is currently in default. On March 12, 2015 the Company entered into two Convertible Note Agreements with Cariou totaling $188,356 ($94,178 each) for settlement of compensation owed as well as penalties and interest. The note calls for 24% compounded interest through the maturity date of September 12, 2015 with a default compounded interest rate of 29%. The principal balance and accrued interest are convertible into shares of the Company’s common stock at a conversion rate of the average of the five trading days prior to the applicable conversion date, with the number of conversion shares multiplied by 115%. These notes are currently in default. As of December 31, 2015 and 2014 the Company had an aggregate principal balance total of $2,937,593 and $2,778,560, respectively, in convertible notes payable.These notes bear interest at rates ranging from 0% per annum to 36% per annum.As of December 31, 2015, all convertible notes payable, except for one, were in default.Accrued interest on convertible notes payable totaled $2,846,312 and $2,481,427 at December 31, 2015 and 2014, respectively. Obligations Collateralized by Receivables On May 27, 2015, the Company entered into an accounts receivable financing arrangement with Expansion Capital for a principal amount received in cash of $130,000. The terms of the arrangement requires the Company to repay the principal balance plus an additional $52,080 in debt discounts for total remittance of $182,080. The terms of repayment require the Company to remit to the lender approximately 35% of all future receivables arising from credit card, debit card and prepaid transactions until such time as the total remittance is paid in full. This borrowing is secured by the assets of the Company. The additional $52,080 will be recognized as interest expense over the estimated term of the agreement. The term is not fixed due to the variable repayment terms; however, management currently estimates such terms to be between approximately two and eight months. This borrowing was paid off in full during the year ended December 31, 2015. On July 16, 2015, the Company entered into an accounts receivable financing arrangement with Knight Capital for a principal amount received in cash of $173,500. The terms of the arrangement requires the Company to repay the principal balance plus an additional $52,050 in debt discounts for total remittance of $225,550. The terms of repayment require the Company to remit to the lender approximately 30%t of all future receivables arising from credit card, debit card and prepaid transactions until such time as the total remittance is paid in full. This borrowing is secured by the assets of the Company. The additional $52,050 will be recognized as interest expense over the estimated term of the agreement. The term is not fixed due to the variable repayment terms; however, management currently estimates such terms to be between approximately two and eight months. The ending principal balance of this borrowing at December 31, 2015 was $85,018 (net of debt discount of $27,320). On July 31, 2015, the Company entered into an accounts receivable financing arrangement with High Speed Capital for a principal amount received in cash of $85,000. The terms of the arrangement requires the Company to repay the principal balance plus an additional $39,950 in debt discounts for total remittance of $124,950. The terms of repayment require the Company to remit to the lender approximately 47% of all future receivables arising from credit card, debit card and prepaid transactions until such time as the total remittance is paid in full. This borrowing is secured by the assets of the Company. The additional $39,950 will be recognized as interest expense over the estimated term of the agreement. The term is not fixed due to the variable repayment terms; however, management currently estimates such terms to be between approximately two and eight months. The ending principal balance of this borrowing at December 31, 2015 was $37,683 (net of debt discount of $16,698). On August 17, 2015, the Company entered into an accounts receivable financing arrangement with QuickFix Capital for a principal amount received in cash of $70,000. The terms of the arrangement requires the Company to repay the principal balance plus an additional $32,200 in debt discounts for total remittance of $102,200. The terms of repayment require the Company to remit to the lender approximately 46% of all future receivables arising from credit card, debit card and prepaid transactions until such time as the total remittance is paid in full. This borrowing is secured by the assets of the Company. The additional $32,200 will be recognized as interest expense over the estimated term of the agreement. The term is not fixed due to the variable repayment terms; however, management currently estimates such terms to be between approximately two and eight months. The ending principal balance of this borrowing at December 31, 2015 was $73,907 (net of debt discount of $25,577). 8 On August 18, 2015, the Company entered into an accounts receivable financing arrangement with PowerUp Lending Group, Ltd. for a principal amount received in cash of $150,000. The terms of the arrangement requires the Company to repay the principal balance plus an additional $45,000 in debt discounts for total remittance of $195,000. The terms of repayment require the Company to remit to the lender approximately 39% of all future receivables arising from credit card, debit card and prepaid transactions until such time as the total remittance is paid in full. This borrowing is secured by the assets of the Company. The additional $45,000 will be recognized as interest expense over the estimated term of the agreement. The term is not fixed due to the variable repayment terms; however, management currently estimates such terms to be between approximately two and eight months. The ending principal balance of this borrowing at December 31, 2015 was $46,224 (net of debt discount of $14,020). OFF-BALANCE SHEET ARRANGEMENTS We do not have any off-balance sheet arrangements that are reasonably likely to have a current or future effect on our financial condition, revenues, results of operations, liquidity, or capital expenditures. CONTRACTUAL OBLIGATIONS The following table sets forth the contractual obligations of the Company as of December 31, 2015 (debt discounts are not included): Payments due by Period Contractual Obligations Total Less than 1 year 1-3 years 3-5 years More than 5 years Obligations collateralized by receivables $ $ $ - $ - $ - Convertible debt - - - Notes payable - - - Notes payable, related parties - - - Small Business Administration loan - - - $ $ $ - $ - $ - ITEM 7A.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK As a smaller reporting company, as defined in Rule 12b-2 of the Exchange Act, we are not required to provide the information required by this item. ITEM 8.CONSOLIDATED FINANCIAL STATEMENTS All financial information required by this Item is attached hereto at the end of this report beginning on page F-1 and is hereby incorporated by reference. ITEM 9.CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE None. ITEM 9A.CONTROLS AND PROCEDURES Evaluation of Disclosure Controls and Procedures As of the end of the period covered by this annual report on Form 10-K, management performed, with the participation of our Chief Executive Officer and our interim Chief Financial Officer, an evaluation of the effectiveness of our disclosure controls and procedures (as defined in Rules 13a-15(e) and 15d-15(e) of the Exchange Act).Based on the evaluation and the identification of the material weaknesses in internal control over financial reporting described below our Chief Executive Officer and our interim Chief Financial Officer concluded that, as of December31, 2015, our disclosure controls and procedures were not effective in ensuring that information required to be disclosed by us in the reports filed or submitted by us under the Exchange Act is (i) recorded, processed, summarized and reported, within the time periods specified in the Commission’s rules and forms and (ii) accumulated and communicated to our management, including our principal executive and financial officers, or persons performing similar functions, as appropriate to allow timely decisions regarding required disclosure. Management’s Report on Internal Control over Financial Reporting Our management is responsible for establishing and maintaining adequate internal control over financial reporting (as defined in Rule13a-15(f)and 15d-15(f)promulgated under the Exchange Act.)Internal control over financial reporting is a process designed by, or under the supervision of, the company’s principal executive officer and principal financial officer and effected by an entity’s board of directors, management and other personnel, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of consolidated financial statements for external purposes in accordance with generally accepted accounting principles and includes those policies and procedures that: 9 ● pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the entity; ● provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the entity are being made only in accordance with authorizations of management and directors of the entity; and ● provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use or disposition of the entity’s assets that could have a material effect on its consolidated financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. Under the supervision and with the participation of our Chief Executive Officer and interim Chief Financial Officer, the Company’s management conducted an assessment of the effectiveness of our internal control over financial reporting based on the criteria set forth in the Internal Control— Integrated Framework issued by the Committee of Sponsoring Organizations (COSO) of the Treadway Commission. Based upon this assessment, as of December 31, 2015 the Company’s management concluded that there are material weaknesses affecting our internal control over financial reporting and have concluded that our internal control over financial reporting was not effective as of the end of the period covered by this report. The matters involving internal controls and procedures that our management considers to bematerial weaknesses under COSO and Commission rules are: (1) lack of a functioning audit committee and lack of independent directors on our board of directors, resulting in potentially ineffective oversight in the establishment and monitoring of required internal controls and procedures; (2) inadequate segregation of duties consistent with control objectives; (3) insufficient written policies and procedures for accounting and financial reporting with respect to the requirements and application of US GAAP and SEC disclosure requirements; and (4) ineffective controls over period end financial disclosure and reporting processes. The aforementioned potential material weaknesses were identified by our interim Chief Financial Officer in connection with the preparation of our financial statements as of December 31, 2015, who communicated the matters to our management and board of directors. Management believes that the material weaknesses set forth in items (2), (3) and (4) above did not have an effect on our financial results. However, the lack of a functioning audit committee and lack of a majority of independent directors on our board of directors, resulting in potentially ineffective oversight in the establishment and monitoring of required internal controls and procedures, can impact our financial statements. Attestation Report of Independent Registered Public Accounting Firm This annual report on Form 10-K does not include an attestation report of our independent registered public accounting firm regarding internal control over financial reporting.Management’s report was not subject to attestation by our independent registered public accounting firm pursuant to an exemption for non-accelerated filers set forth in Section 989G of the Dodd-Frank Wall Street Reform and Consumer Protection Act. Management’s Remediation Initiatives Although we are unable to meet the standards under COSO because of the limited resources available to a company of our size, we are committed to improving our financial organization. As funds become available, we will undertake to: (1) create a position to segregate duties consistent with control objectives, (2) increase our personnel resources and technical accounting expertise within the accounting function (3) appoint one or more outside directors to our board of directors who shall be appointed to a Company audit committee resulting in a fully functioning audit committee who will undertake the oversight in the establishment and monitoring of required internal controls and procedures; and (4) prepare and implement sufficient written policies and checklists which will set forth procedures for accounting and financial reporting with respect to the requirements and application of US GAAP and SEC disclosure requirements. We will continue to monitor and evaluate the effectiveness of our disclosure controls and procedures and our internal control over financial reporting on an ongoing basis and are committed to taking further action and implementing additional enhancements or improvements, as necessary and as funds allow. However, because of the inherent limitations in all control systems, no evaluation of controls can provide absolute assurance that misstatements due to error or fraud will not occur or that all control issues and instances of fraud, if any, within the Company have been detected. These inherent limitations include the realities that judgments in decision making can be faulty and that breakdowns can occur because of simple error or mistake. The design of any system of controls is based in part on certain assumptions about the likelihood of future events, and there can be no assurance that any design will succeed in achieving its stated goals under all potential future conditions. Projections of any evaluation of controls effectiveness to future periods are subject to risks. 10 The implementation of these and other initiatives will be largely contingent on our ability to expand our board of directors and create audit and compensation committees. As we build an independent board-majority, comprised of a number of financial professionals, we anticipate the planning and implementation of internal controls to be expedited and improved. Changes in Internal Control over Financial Reporting There were no changes in our internal control over financial reporting during the quarter ended December 31, 2015 that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. Auditor’s Attestation This annual report does not include an attestation report of the Company’s registered public accounting firm regarding internal control over financial reporting. Management’s report was not subject to attestation by the Company’s registered public accounting firm pursuant to temporary rules of the SEC that permit the Company to provide only management’s report in this annual report. ITEM 9B.OTHER INFORMATION None. 11 PART III ITEM 10.DIRECTORS, EXECUTIVE OFFICERS, AND CORPORATE GOVERNANCE Our directors, principal executive officers and significant employees as of December 31, 2015 are as specified on the following table: Name Age Position Lloyd Spencer 59 Chief Executive Officer, Interim Chief Financial Officer, Director, Treasurer, Secretary The principal occupations for each of our current executive officers and directors are as follows: LLOYD T. SPENCER became our Chief Executive Office on January 28, 2008, interim Chief Financial Officer on November 17, 2008, and a member of the board of directors and Vice President since September 20, 2007. Beginning in May 2006, Mr. Spencer has served as President and CEO of our subsidiary, CoroWare Technologies, Inc. Beginning in October 2004, Mr. Spencer was co-founder and President of CoroWare, Inc., a Washington State private company that was acquired by Innova Holdings, Inc., which is now known as CoroWare, Inc. From June 2002 to September 2004, Mr. Spencer was Vice President of Sales at Planet Technologies, a systems integration company based in Germantown, MD. From November 1996 to August 2001, Mr. Spencer was Solutions Unit Manager and Group Product Manager at Microsoft in Redmond, Washington. Prior to Microsoft, Mr. Spencer served as Assistant Vice-President and Business Unit Manager at Newbridge Networks; and Product Line Manager at Sun Microsystems.He is an active contributor to the robotics community in the Seattle area through his participation in the Seattle Robotics Society. He is also instrumental in initiating and fostering 4H robotics clubs and programs in Washington State. Mr. Spencer received his Bachelor’s degree from Cornell University in 1980 with a major in Biology and Animal Science and with an emphasis in Immunogenetics. On February 14, 2014, Mr. Lloyd Spencer, Chairman of the Board of Directors, was appointed as Interim Corporate Secretary. Mr. Spencer continues to serve as President and Chief Executive Officer. Our director will serve until the next annual meeting of stockholders. Our executive officers are appointed by our Board of Directors and serve at the discretion of the Board of Directors. Section16(a) of the Exchange Act Section 16(a) of the Exchange Act requires the Company’s officers and directors and persons who beneficially own more than 10% of the Company’s common stock (collectively, “Reporting Persons”) to file reports of beneficial ownership and changes in beneficial ownership with the SEC. Reporting Persons are required by SEC regulations to furnish the Company with copies of all Section 16(a) forms they file. We believe that all Reporting Persons complied with all applicable reporting requirements, except for the late filings of Form3 (Initial Statement of Beneficial Ownership of Securities), and 4 (Statement of Changes of Beneficial Ownership of Securities) filings of Lloyd Spencer and Shanna Gerrard. CODE OF ETHICS DISCLOSURE COMPLIANCE CoroWare has adopted a Code of Ethics that applies to our principal executive officer, principal financial officer, principal accounting officer and other employees performing similar functions. The Code of Ethics was revised and updated in 2007 and approved by the board on December 6, 2007. The Code of Ethics is in the investor section of our website at www.coroware.com. ITEM 11.EXECUTIVE COMPENSATION Summary Compensation Table The following table sets forth the cash compensation (including cash bonuses) paid or accrued, and equity awards granted, by CoroWare for the years ended December 31, 2015 and 2014, to our Chief Executive Officer and our two most highly compensated officers other than the Chief Executive Officer at December 31, 2015, whose total compensation exceeded $100,000. 12 Name & Principal Position Year Salary Bonus Stock Awards Option Awards Non-equity Incentive Plan Compensation Change in Pension Value and Non- Qualified Deferred Compensation Earnings All other Compensation Totals Lloyd Spencer (1) $ $ - $ $ - $ - $ - $ - $ $ $ - $ $ - $ - $ - $ - $ David Hyams (2) $ $ - $ - $ - $ - $ - $ - $ $ $ - $ $ - $ - $ - $ - $ Notes: Lloyd Spencer has served as CEO since January 28, 2008, and interim CFO since November 17, 2008. Prior to that, he was Vice President of Business Development and Director. Mr. Spencer is President of our subsidiary, CoroWare Technologies, Inc. with an annual salary of $150,000.On May 16, 2006, Mr. Spencer entered into an employment agreement which granted him 1,667 stock options to purchase restricted shares of CoroWare’s common stock at $54 which were cancelled on December 31, 2007, and converted into restricted common stock one-for-one and issued in lieu thereof by action of the Board of Directors.Mr. Spencer was granted 1,667 options to purchase restricted shares of CoroWare common stock at $12 on May 16, 2006. These options have a ten year term and vest ratably over three years.On December 31, 2007 the options were re-priced from $12 to $3.In February 2008, these options were converted to 1,667 shares of CoroWare common stock.On September 12, 2007, Mr. Spencer was granted options to purchase restricted shares of the CoroWare common stock at $12 per share.On December 31, 2007, the options were re-priced from $12 to $3.As of December 31, 2010, all 5,000 of these options have vested. David Hyams is Chief Technology Officer with a salary of $150,000. On May 16, 2006, Mr. Hyams entered into an employment agreement which granted him 1,667 stock options to purchase restricted shares of CoroWare’s common stock at $54 which were cancelled on December 31, 2007, and converted into restricted common stock one-for-one and issued in lieu thereof by action of the Board of Directors.Mr. Hyams was granted 1,667 options to purchase restricted shares of CoroWare common stock at $12 on May 16, 2006. These options have a ten year term and vest ratably over three years.On December 31, 2007 the options were re-priced from $12 to $3.In February 2008, these options were converted to 1,667 shares of CoroWare common stock.On September 12, 2007, Mr. Hyams was granted options to purchase restricted shares of the CoroWare common stock at $12 per share.On December 31, 2007, the options were re-priced from $12 to $3.As of December 31, 2010, all 5,000 of these options have vested. In 2012, Mr. Hyams agreed to a modification of his employment contract which changed his salary to an hourly rate resulting in gross income of $126,000 per year of which a portion is paid in cash as noted in the table above and a portion is deferred. Stock Option Plans CoroWare’s 2005 Stock Option Plan was ratified by the Stockholders of the Corporation at a Special Meeting of the Stockholders on November 3, 2006. The plan is presently administered by our board of directors, which selects the eligible persons to whom options shall be granted, determines the number of common shares subject to each option, the exercise price therefore and the periods during which options are exercisable, interprets the provisions of the plan and, subject to certain limitations, may amend the plan. Each option granted under the plan shall be evidenced by a written agreement between the company and the optionee.Options may be granted to employees (including officers) and directors and certain consultants and advisors.Options granted under the plan are not transferable, except by will and the laws of descent and distribution. Name Number of Shares Underlying Options % of Total Options Granted to Employees Exercise Price Expiration Date Lloyd Spencer (See Note 1) 25 14.2% 9/12/2017 David Hyams (see Note2) 25 14.2% 9/12/2017 Notes: (1)Lloyd Spencer has served as CEO since January 28, 2008 and interim CFO since November 17, 2008. Prior to that, he was Vice President of Business Development and Director. Mr. Spencer is President of our subsidiary, CoroWare Technologies, Inc. with an annual salary of $150,000.On May 16, 2006, Mr. Spencer entered into an employment agreement which granted him 1,667 stock options to purchase restricted shares of CoroWare, Inc.’s common stock at $54 which were cancelled on December 31, 2007 and converted into restricted common stock one-for-one and issued in lieu thereof by action of the Board of Directors.Mr. Spencer was granted 1,667 options to purchase restricted shares of our.common stock at $12 on May 16, 2006. These options have a ten year term and vest ratably over three years.On December 31, 2007 the options were re-priced from $12 to $3.In February 2008, these options were converted to 1,667 shares of our common stock.On September 12, 2007, Mr. Spencer was granted options to purchase restricted shares of our common stock at $12 per share.On December 31, 2007, the options were re-priced from $12 to $3.As of December 31, 2012, all 5,000 of these options have vested. (2) Mr. Hyams entered into an employment agreement and was granted 1,667 options to purchase restricted shares of the Company’s common stock at a purchase price of $54, expiring in ten years, and vesting ratably over three years.The Board of Directors voted to re-price these options to $12 at September 12, 2007, and again to $3 at December 31, 2007.On February 4, 2008, these options were converted into 1,667 share of the Company’s common stock as per a directive from our board of directors.On September 12, 2007, Mr. Hyams was grated 5,000 options to purchase restricted shares of CoroWare common stock at $12 per share.On December 31, 2007 the options were re-priced $3.At December 31, 2012, all 5,000 of those options are vested. 13 Except as described above no other equity awards were made in 2015 and 2014 to any of the Executive Officers. Outstanding Equity Awards at Year End The following table sets forth information for the named executive officers regarding the number of options and stock awards, as well as the exercise prices and expiration dates thereof, as of December31, 2015. Option Awards Stock Awards Name Number of Securities Underlying Unexercised Options (#) Exercisable Number of Securities Underlying Unexercised Options (#) Unexercisable Equity Incentive Plan Awards: Number of Securities Underlying Unexercised Unearned Options (#) Option Exercise Price Option Expiration Date Number of Shares or Units of Stock That Have Not Vested (#) Market Value of Shares or Units of Stock That Have Not Vested Equity Incentive Plan Awards: Number of Unearned Shares, Units or Other Rights That Have Not Vested (#) Equity Incentive Plan Awards: Market or Payout Value of Unearned Shares, Units or Other Rights That Have Not Vested Lloyd Spencer - - $ 3 9/2017 - David Hyams - - $ 3 9/2017 - (1) These awards rest ratably over three years from the date of grant and are exercisable for ten years. Director's Compensation CoroWare, Inc. has not paid and does not presently propose to pay cash compensation to any director for acting in such capacity.No restricted shares were awarded for 2015 or 2014 services. For 2015 and 2014 services, each director was awarded 4,500,000 restricted shares of our common stock.In addition, the chairman was awarded 2,250,000 shares.No director has received his shares for 2015, nor for 2014 services.A liability has been established for $9,374 for the remaining board fees that have yet to be paid. The directors received the following common stock issuances for their service in 2015 and 2014: Director Restricted Common Stock Issued in 2015 for services Value Restricted Common Stock Issued in 2014 for services Value Lloyd Spencer - $ - - $ - Total - $ - - $ - Employment Agreements with Executive Officers Currently, there is an employment agreement with Lloyd Spencer, CEO and interim CFO of CoroWare, Inc., and President and CEO of CoroWare Technologies, Inc.We entered into a five year employment agreement with Mr. Spencer on May 20, 2006.Under the terms of this agreement, Mr. Spencer is to serve as the President of CoroWare and to provide services as needed.His salary is $150,000 per annum.During 2012, Mr. Spencer reduced his annual salary to $59,541, of which $40,000 was deferred.During 2012, an additional $17,650 was deferred.An annual bonus may be awarded at the discretion of the board of directors.At the inception of the agreement, Mr. Spencer was awarded 16,667 stock options to purchase CoroWare, Inc. common stock at $5.40 per share.These options vest annually over three years and terminate on the tenth anniversary of the date of grant. ITEM 12.SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS The following table sets forth certain information regarding the beneficial ownership of our common stock as of May 23, 2016, by each person or entity known by us to be the beneficial owner of more than 5% of any class of our voting securities, each of our directors and named executive officers, and all of our directors and executive officers as a group. Beneficial ownership has been determined in accordance with Rule 13d-3 of the Exchange Act. Generally, a person is deemed to be the beneficial owner of a security if he has the right to acquire voting or investment power within 60 days. 14 Percentage ownership in the following table is based on 11,504,431,008 shares of common stock outstanding, 100,000 shares of Series D Convertible Preferred Stock outstanding, and 25,000 shares of Series G Convertible Preferred Stock outstanding as of May 23, 2016. A person is deemed to be the beneficial owner of securities that can be acquired by that person within 60 days from May 23, 2016 upon the exercise of options, warrants or convertible securities, or other rights. Each beneficial owner's percentage ownership is determined by dividing the number of shares beneficially owned by that person by the base number of outstanding shares, increased to reflect the shares underlying options, warrants, convertible securities, or other rights included in that person's holdings, but not those underlying shares held by any other person. Name and Address of Beneficial Owner Amount and Nature of Common Stock Beneficial Ownership Percent of Class Lloyd Spencer 18th Street < 1% Woodinville, WA98072 Directors and Officers as a Group (1 person) < 1% Name of Series D Preferred Stockholder (1) Number of Series D Preferred Shares held by Stockholder Number of Votes for each Series D Preferred Share held Number of Votes held by Series D Preferred Stockholder Lloyd Spencer x 100,000 Shanna Gerrard x 100,000 Jared Robert x 100,000 Name of Series G Preferred Stockholder (2) Number of Series G Preferred Shares held by Stockholder Number of Votes for each Series G Preferred Share held Number of Votes held by Series G Preferred Stockholder Lloyd Spencer x 5,000,000 Name of Stockholder Number of Shares of Common Stock Held Number of Votes held by Series D Stockholder Number of Votes held by Series G Stockholder Total Number of Votes Held by Stockholder Percentage of the Voting Equity Lloyd Spencer % Shanna Gerrard - % Jared Robert - % (1) Each share of Series D Convertible Preferred Stock (“Series D Preferred”) has the equivalent of one hundred thousand (100,000) votes of common stock. Currently, there are 3 holders of Series D Preferred Stock, namely Lloyd Spencer (60,000 shares), Shanna Gerrard (20,000 shares) and Jared Robert (20,000 shares) (together, the “Series D Stockholders”), collectively holding 100,000 shares of Series D Preferred. (2) Each share of Series G Convertible Preferred Stock (“Series G Preferred”) has the equivalent of five million (5,000,000) votes of common stock. Currently, there is 1 holder of Series G Preferred Stock, namely Lloyd Spencer (25,000 shares), (together, the “Series G Stockholders”), collectively holding 25,000 shares of Series G Preferred, resulting in the Series G Stockholders holding in the aggregate a majority of the total voting power of all issued and outstanding voting shares of the Company. ITEM 13.CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS AND DIRECTOR INDEPENDENCE No director, executive officer or nominee for election as a director of our company, and no owner of five percent or more of our outstanding shares or any member of their immediate family has entered into or proposed any transaction in which the amount involved exceeds $60,000 except as set forth below. We also entered into short-term debt obligations other than in the ordinary course of business.The following table sets forth the pertinent information relating to the obligations: 15 Lender Interest Rate Original Amount of Loan Outstanding Balance at December 31, 2015 Date of Loan Due Date Amy Spencer 18 % $ $ Jul 3, 2008 Dec 20, 2008 Lloyd Spencer 18 % $ $ Feb 2 – Aug 14, 2009 VariousdatesthruMar16,2010 In July 2008, CTI entered into a short-term debt obligation totaling $50,000 with Amy Spencer.The entire balance of the loan plus accrued interest at 1.5% per month was due on December 20, 2008.The note was not paid at maturity and is currently accruing late fees of 0.5% per month in addition to the interest. During 2009, CoroWare borrowed an aggregate $223,629 from Lloyd Spencer, our CEO and a shareholder.The notes bear interest at 18% and mature on various dates from July 2009 through March 2010.During 2010, the Company made cash payments of $40,018 towards these loans and issued 10,000,000 shares of stock valued at $50,000.All of the remaining notes are currently in default and accruing late fees of 0.5% per month in addition to the interest. ITEM 14.PRINCIPAL ACCOUNTING FEES AND SERVICES (1) Audit Fees The aggregate fees billed for professional services rendered by Sadler, Gibb & Associates, LLC for the audit of the Registrant's annual consolidated financial statements and review of the interim financial information included in the Registrant's Forms 10-Q or services that are normally provided by the accountant in connection with statutory and regulatory filings or engagements for fiscal years 2015 and 2014, were $50,000 and $50,500, respectively. (2) Tax Fees The aggregate fees billed for professional services rendered for the preparation of the Registrant's tax returns, including tax planning for fiscal years 2015 and 2014 were $0, respectively. (3) All Other Fees No other fees were paid to Sadler, Gibb & Associates for fiscal years 2015 and 2014. (4) Audit Committee Policies and Procedures The Registrant does not have an audit committee. The Board of Directors of the Registrant approved all of the services rendered to the Registrant by Sadler, Gibb & Associates for fiscal years 2015 and 2014. (5) Audit Work Attributed to Persons Other than Sadler, Gibb & Associates, LLC Not applicable. 16 PART IV ITEM 15.EXHIBITS Exhibit Description Agreement and Plan of Merger among the Company, RWT Acquisition, Inc and Robotic Workspace Technologies, Inc. dated July 21, 2004. (5) Articles of Incorporation (2) Amendment to Articles of Incorporation as of January 3, 2013 Bylaws (2) Certificate of Designation of Series D Convertible Preferred Stock dated November 10, 2012 () Certificate of Designation of Series E Convertible Preferred Stock dated March 9, 2012 () Registration Rights Agreement with Cornell Capital Partners, LP dated June 14, 2005 (10) Escrow Agreement with Cornell Capital Partners, LP and David Gonzalez, Esq. dated June 14, 2005 (10) Promissory Note for $300,000 issued to Cornell Capital Partners, LP dated June 14, 2005 (10) Securities Purchase Agreement with Cornell Capital Partners, LP dated October 7, 2005 (11) Registration Rights with Cornell Capital Partners, LP dated October 7, 2005 (11) Convertible Debenture issued to Cornell Capital Partners, LP dated October 7, 2005 (11) Security Agreement with Cornell Capital Partners, LP dated October 7, 2005 (11) Escrow Agreement with David Gonzalez and Cornell Capital Partners, LP dated October 7, 2005 (11) Stock Option Plan adopted on April 12, 2005 and amended on April 12, 2006 (14) Amended and Restated Stock Option Plan amended on July 24, 2006 (15) Convertible Debenture dated July 21, 2006 (16) Form of $0.05 Warrant (16) Form of $0.10 Warrant (16) Form of $0.025 Warrant (16) Form of $0.065 Warrant (16) Form of $0.075 Warrant (16) Securities Purchase Agreement dated July 21, 2006 between the Company and Cornell (16) Investor Registration Rights Agreement dated July 21, 2006 between the Company and Cornell (16) Security Agreement dated July 21, 2006 by and between the Company and Cornell (16) Subsidiary Security Agreement dated July 21, 2006 by and between CoroWare Technologies, Inc. and Cornell (16) Asset Purchase Agreement by and among Innova Holdings, Inc., CoroWare Technologies Inc. and CoroWare, Inc. dated May 12, 2006. (18) Form of Executive Employment Agreement. (18) 17 Conversion Agreement dated as of October 19, 2007, by and between Innova Robotics and Automation, Inc. and Jerry Horne (22) Securities Purchase Agreement, dated October 25 t , 2007 (22) Secured Convertible Debenture, dated October 25 th , 2007 (22) Redemption Warrant, dated October 25 th , 2007 (22) Registration Rights Agreement, dated October 25 th , 2007 (22) Security Agreement, dated October 25 th , 2007 (22) Robotic Workspace Technologies, Inc. Patent and Trademark Agreement, dated October 25 th , 2007 (22) Form of Series C Convertible Preferred Stock Subscription Agreement, dated October 13, 2007 (22) Form of Warrant, dated October 13, 2007 (22) Certificate of Designation (22) Employment Termination and Retirement Agreement, dated December 18, 2007 (21) Consulting Agreement, dated December 18, 2007 (21) Securities Purchase Agreement, dated March 20 th , 2008 (23) Secured Convertible Debenture, dated March 20 th , 2008 (23) Warrant, dated March 20 th , 2008 (23) Registration Rights Agreement, dated March 20 th , 2008 (23) Security Agreement, dated November 2 nd , 2007 (23) Patent and Trademark Security Agreement, dated October 29 th , 2007 (23) Amendment Agreement, dated March 20 th , 2008 (23) Amendment to Articles of Incorporation dated April 23, 2008 2008 Incentive Stock Plan Amended 2008 Incentive Stock Plan Amendment to Articles of Incorporation dated January 23, 2009 Joint Venture Agreement Code of Ethics List of Subsidiaries * 31 Rule 13(a) -14(a)/15d-14(a) Certification of Principal Executive Officer and Principal Financial Officer* 32 Section 1350 Certification of Chief Executive Officerand Principal Financial Officer* * Filed herewith Incorporated by reference to the Form 8-K filed on February 4, 2003. Incorporated by reference to the Form SB-2 filed on August 7, 2001. Incorporated by reference to the Form 10-KSB filed on April 24, 2003. 18 Incorporated by reference to the Form 8-K filed on May 13, 2003. Incorporated by reference to the Form 8-K filed on August 8, 2004. Incorporated by reference to the Form 14C filed on June 30, 2004. Incorporated by reference to the Form 8-K filed on September 28, 2004. Incorporated by reference to the Form 8-K filed on January 11, 2005. Incorporated by reference to the Form 10-KSB filed on April 19, 2005. Incorporated by reference to the Form 8-K filed on June 16, 2005. Incorporated by reference to the Form 8-K filed on October 19, 2006. Incorporated by reference to the Form 8-K filed on July 6, 2005. Incorporated by reference to the Form 8-K filed on January 27, 2006. Incorporated by reference to the Form 10-KSB filed on April 19, 2006. Incorporated by reference to Amendment 1 to the Schedule 14A filed on July 31, 2006. Incorporated by reference to the Form 8-K filed on July 25, 2006. Incorporated by reference to the Form 8-K filed on June 22, 2006. Incorporated by reference to the Form 8-K filed on May 22, 2006. Incorporated by reference to the Form 8-K filed on May 3, 2006. Incorporated by reference to the Registration Statement on Form SB-2 filed on November 9, 2007. Incorporated by reference to the Form 8-K filed on December 26, 2007. Incorporated by reference to the Registration Statement on Form S-1 filed on February 13, 2008 Incorporated by reference to the Form 8-K filed on March 26, 2008. Incorporated by reference to the Form 10-KSB filed April 15, 2008 Incorporated by reference to the Form 8-K filed on May 14, 2008. Incorporated by reference to the Form 10-Q filed on May 20, 2008. Incorporated by reference to the Form S-8 filed on May 29, 2008. Incorporated by reference to the Form S-8 filed on July 30, 2008. Incorporated by reference to the Form 10-Q filed on August 19, 2008. Incorporated by reference to the Form 8-K filed on November 19, 2008. Incorporated by reference to the Form 10-Q filed on November 19, 2008. Incorporated by reference to the Form 8-K filed on March 18, 2009. Incorporated by reference to the Form 8-K filed on April 7, 2009. Incorporated by reference to the Form 5 filed on May 12, 2009. Incorporated by reference to the Form 10-K filed on May 18, 2009. 19 Incorporated by reference to the Form 10Q filed on May 20, 2009. Incorporated by reference to the Form 8-K filed on August 7, 2009. Incorporated by reference to the Form 10Q filed on August 19, 2009. Incorporated by reference to the Form 8-K filed on August 28, 2009. Incorporated by reference to the Form 8-K filed on October 22, 2009. Incorporated by reference to the Form 10Q filed on November 23, 2009. Incorporated by reference to the Form S-8 filed on December 16, 2009. Incorporated by reference to the Form 8-K filed on January 10, 2010. Incorporated by reference to the Form S-8 filed on March 29, 2010. Incorporated by reference to the Form 10K filed on May 12, 2010. Incorporated by reference to the Form 10Q filed on May 24, 2010. Incorporated by reference to the Form 10Q filed on August 23, 2010. Incorporated by reference to the Form 8K filed on September 17, 2010. Incorporated by reference to the Form 10Q filed on November 22, 2010. Incorporated by reference to the Form SC 13G filed on December 2, 2010. Incorporated by reference to the Form S-8 filed on December 21, 2010. Incorporated by reference to the Form 10K/A filed on January 5, 2012. Incorporated by reference to the Form S-8 POS filed on February 22, 2012. Incorporated by reference to the Form 8K filed on March 16, 2012. Incorporated by reference to the Form NT 10-K filed on March 30, 2012. Incorporated by reference to the Form 8K filed on April 14, 2012. Incorporated by reference to the Form 10K filed on April 15, 2012. Incorporated by reference to the Form NT 10-Q filed on May 16, 2012. Incorporated by reference to the Form 10-Q filed on June 6, 2012. Incorporated by reference to the Form Pre 14C filed on June 24, 2012. Incorporated by reference to the Form Def 14A filed on July 29, 2012. Incorporated by reference to the Form NT 10-Q filed on August 15, 2012. Incorporated by reference to the Form Defr 14A filed on August 18, 2012. Incorporated by reference to the Form 10-Q filed on August 19, 2012. Incorporated by reference to the Form 10-Q/A filed on September 22, 2012. Incorporated by reference to the Form 8K filed on September 23, 2012. Incorporated by reference to the Form 3 filed on October 3, 2012. Incorporated by reference to the Form 4 filed on October 3, 2012. 20 Incorporated by reference to the Form 8K filed on November 9, 2012. Incorporated by reference to the Form 8KA filed on November 14, 2012. Incorporated by reference to the Form NT 10-Q filed on November 14, 2012. Incorporated by reference to the Form 8K filed on November 16, 2012. Incorporated by reference to the Form Pre 14C filed on November 16, 2012. Incorporated by reference to the Form 10-Q filed on November 21, 2012. Incorporated by reference to the Form 8K/A filed December 12, 2012. Incorporated by reference to the Form 8K/A filed on December 12, 2012. Incorporated by reference to the Form Pre 14C filed on December 12, 2012. Incorporated by reference to the Form Def 14C filed on December 12, 2012 Incorporated by reference to the Form 8K/A filed on December 13, 2012. Incorporated by reference to the Form S-8 filed on March 7, 2012. Incorporated by reference to the Form 8-K filed on March 7, 2012. Incorporated by reference to the Form NT-10K filed on March 30, 2012. Incorporated by reference to the Form 10K filed on April 16, 2012. Incorporated by reference to the Form 10-K/A filed on April 18, 2012. Incorporated by reference to the Form 10-K/A filed on April 25, 2012. Incorporated by reference to the Form Pre 14C filed on May 4, 2012. Incorporated by reference to the Form 10-Q filed on May 21, 2012. Incorporated by reference to the Form Pre 14C filed on June 11, 2012. Incorporated by reference to the Form Def 14C filed on June 15, 2012. Incorporated by reference to the Form 8-K filed on July 11, 2012. Incorporated by reference to the Form NT 10-Q filed on August 14, 2012. Incorporated by reference to the Form 10-Q filed on August 20, 2012. Incorporated by reference to the Form S-8 filed on August 23, 2012. Incorporated by reference to the Form 3 filed on October 1, 2012. Incorporated by reference to the Form 8-K filed on October 3, 2012. Incorporated by reference to the Form S-8 filed on October 30, 2012. Incorporated by reference to the Form NT 10-Q filed on November 13, 2012. Incorporated by reference to the Form 10-Q filed on November 19, 2012. Incorporated by reference to the Form S-8 filed on January 28, 2013. Incorporated by reference to the Form 10-Q/A filed on January 31, 2013. 21 Incorporated by reference to the Form 10-Q/A filed on January 31, 2013. Incorporated by reference to the Form 10-K/A filed on January 31, 2013. Incorporated by reference to the Form Pre 14C filed on February 28, 2013. Incorporated by reference to the Form 5 filed on March 5, 2013. Incorporated by reference to the Form 4 filed on March 5, 2013. Incorporated by reference to the Form Def 14C filed on March 25, 2013. Incorporated by reference to the Form 8-K filed on April 15, 2013. Incorporated by reference to the Form 10K/A filed on May 23, 2013. Incorporated by reference to the Form 10-Q filed on June 4, 2013. Incorporated by reference to the Form 10-Q/As filed on June 18, 2013. Incorporated by reference to the Form 10-Q/A filed on June 19, 2013. Incorporated by reference to the Form 10-Q filed on August 19, 2013. Incorporated by reference to the Form 8-K/A filed on August 20, 2013. Incorporated by reference to the Form 8-K filed on August 22, 2013. Incorporated by reference to the Form 8-K/A filed on August 28, 2013. Incorporated by reference to the Form 8-K filed on October 10, 2013. Incorporated by reference to the Form 10-Q filed on November 19, 2013. Incorporated by reference to the Form Def 14C filed on November 25, 2013. Incorporated by reference to the Form 8-K filed on December 13, 2013. Incorporated by reference to the Form 8-K/A filed on December 24, 2013. Incorporated by reference to the Form 10-Q/A filed on January 9, 2014. 22 Incorporated by reference to the Form 10-Q/A filed on January 9, 2014 Incorporated by reference to the Form 8-K filed on February 14, 2014 Incorporated by reference to the Form SC 13G filed on February 20, 2014 Incorporated by reference to the Form NT 10-K filed on March 28, 2014 Incorporated by reference to the Form 10-Q/A filed on March 31, 2014 Incorporated by reference to the Form 8-K filed on April 28, 2014 Incorporated by reference to the Form NT 10-Q filed on May 15, 2014 Incorporated by reference to the Form SC 13G/A filed on June 11, 2014 Incorporated by reference to the Form SC 13G filed on July 10, 2014 Incorporated by reference to the Form NT 10-Q filed on August 15, 2014 Incorporated by reference to the Form 8-K filed on August 28, 2014 Incorporated by reference to the Form 8-K filed on September 8, 2014 Incorporated by reference to the Form NTN 10Q filed on November 18, 2014 Incorporated by reference to the Form 10-K filed on November 24, 2014 Incorporated by reference to the Form 10-Q filed on January 6, 2015 Incorporated by reference to the Form NT 10-K filed on April 1, 2015 Incorporated by reference to the Form 10-Q filed on April 20, 2015 Incorporated by reference to the Form 10-Q filed on May 11, 2015 Incorporated by reference to the Form SC 13G/A filed on July 8, 2015 Incorporated by reference to the Form 10-K filed on August 24, 2015 Incorporated by reference to the Form 8-K filed on September 9, 2015 Incorporated by reference to the Form 10-Q filed on October 19, 2015 Incorporated by reference to the Form 10-Q filed on October 19, 2015 Incorporated by reference to the Form 8-K filed on November 4, 2015 Incorporated by reference to the Form 10-Q filed on November 13, 2015 Incorporated by reference to the Form 8-K filed on November 19, 2015 Incorporated by reference to the Form 8-K filed on November 25, 2015 Incorporated by reference to the Form 8-K filed on December 8, 2015 Incorporated by reference to the Form 8-K filed on December 14, 2015 Incorporated by reference to the Form 8-K filed on January 8, 2016 Incorporated by reference to the Form 8-K filed on February 12, 2016 Incorporated by reference to the Form 8-K filed on March 22, 2016 Incorporated by reference to the Form NT 10-K filed on March 31, 2016 Incorporated by reference to the Form 8-K filed on May 9, 2016 Incorporated by reference to the Form NT 10-Q filed on May 17, 2016 23 SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Dated: May 23, 2016 COROWARE, INC. By: /s/ Lloyd T. Spencer Lloyd T. Spencer Chief Executive Officer and Interim Chief Financial Officer (Principal Executive Officer and Principal Accounting and Financial Officer) In accordance with the Exchange Act of 1934, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. Signature Title Date /s/ Lloyd T. Spencer Lloyd T. Spencer Chief Executive Officer and Interim Chief Financial Officer, Chairman of the Board of Directors (Principal Executive Officer and Principal Accounting and Financial Officer), May 23, 2016 24 Index to Financial Statements Page Report of Independent Registered Public Accounting Firm F-2 Consolidated Balance Sheets as of December 31, 2015 and 2014 F-3 Consolidated Statements of Operations for the Years Ended December 31, 2015 and 2014 F-4 Consolidated Statements of Stockholders' Deficit for the Years Ended December 31, 2015 and 2014 F-5 Consolidated Statements of Cash Flows for the Years Ended December 31, 2015 and 2014 F-6 Notes to Consolidated Financial Statements F-7 – F-30 F-1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors CoroWare, Inc. We have audited the accompanying consolidated balance sheets of CoroWare, Inc. and Subsidiaries (collectively, the “Company”) as of December 31, 2015 and 2014 and the related consolidated statements of operations, stockholders’ deficit and cash flows for the years then ended. These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion the consolidated financial statements referred to above present fairly, in all material respects, the financial position of the Company as of December 31, 2015 and 2014, and the results of their operations and cash flows for the years then ended, in conformity with U.S. generally accepted accounting principles. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 4 to the financial statements, the Company had accumulated losses for the period from inception through December 31, 2015 which raises substantial doubt about its ability to continue as a going concern. Management’s plans concerning these matters are also described in Note 4. The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Sadler, Gibb & Associates, LLC Salt Lake City, UT May 23, 2016 F-2 COROWARE, INC. AND SUBSIDIARIES Consolidated Balance Sheets December 31, December 31, (Restated) ASSETS CURRENT ASSETS: Cash $ $ Accounts receivable, net Inventory, net Total Current Assets Property and equipment, net Other assets, net TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES: Accounts payable and accrued expenses $ $ Accrued expenses - related parties Obligations collateralized by receivables, net Convertible debt, net Notes payable Notes payable - related parties Small business administration loan Derivative liability Total Current Liabilities TOTAL LIABILITIES Commitments and contingencies - - STOCKHOLDERS' DEFICIT: Redeemable preferred stock, Series A, $0.001 par value, 125,000 shares authorized, 0 shares issued and outstanding - - Redeemable preferred stock, Series B, $0.001 par value, 525,000 shares authorized, 159,666 shares issued and outstanding Redeemable preferred stock, Series C, $0.001 par value, 500,000 shares authorized, 0 shares issued and outstanding - - Redeemable preferred stock, Series D, $0.001 par value, 500,000 shares authorized, 100,000 shares issued and outstanding Redeemable preferred stock, Series E, $0.001 par value, 1,000,000 shares authorized, 805,392 and 798,084 shares issued and outstanding, respectively Redeemable preferred stock, Series F, $0.001 par value, 500,000 shares authorized, 190,000 and 0 shares issued and outstanding Redeemable preferred stock, Series G, $0.001 par value, 500,000 shares authorized, 25,000 shares issued and outstanding 25 25 Common stock; 13,000,000,000 shares authorized at $0.0001 par value, 8,888,809,250 and 8,414,278,152 shares issued and outstanding, respectively Additional paid-in capital Non controlling interest Treasury stock ) ) Accumulated deficit ) ) TOTAL STOCKHOLDERS' DEFICIT ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these consolidated financial statements F-3 COROWARE, INC. AND SUBSIDIARIES Consolidated Statements of Operations For the Years Ended December 31, (Restated) REVENUES, NET $ $ COST OF SALES GROSS PROFIT OPERATING EXPENSES General and administrative Sales and marketing Research and development Depreciation and amortization TOTAL OPERATING EXPENSES INCOME (LOSS) FROM OPERATIONS ) OTHER EXPENSES Change in derivative liabilities ) ) Interest expense, net ) ) Uncollectible securities - ) Loss on extinguishment of debt ) ) TOTAL OTHER EXPENSES ) ) LOSS BEFORE NON CONTROLLING INTEREST ) ) Net loss attributable to non controlling interest - ) NET LOSS $ ) $ ) BASIC AND DILUTED LOSS PER SHARE $ ) $ ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING: Basic and diluted The accompanying notes are an integral part of these consolidated financial statements F-4 COROWARE, INC. AND SUBSIDIARIES Consolidated Statements of Stockholders’ Deficit Additional Non Preferred Stock Common Stock Paid-In Controlling Treasury Accumulated Series B Series D Series E Series F Series G Amount Shares Amount Capital Interest Stock Deficit Total Balance, December 31, 2013 - - $ ) $ ) $ ) Preferred shares issued for services rendered - Preferred shares issued for settlement of debt - Common stock issued for convertible debt - Common shares issued in conversion of Series E preferred stock - - ) - - ) - - - Non-controlling interest - Net loss for year ended December 31, 2014 - ) ) Balance, December 31, 2014 (Restated) $ ) $ ) $ ) Preferred shares issued for services rendered - 10 - Common stock issued for convertible debt - Repurchase of common and preferred stock into treasury - - ) - - (3 ) - - ) - ) - ) Net loss for year ended December 31, 2015 - ) ) Balance, December 31, 2015 $ ) $ ) $ ) The accompanying notes are an integral part of these consolidated financial statements F-5 COROWARE, INC. AND SUBSIDIARIES Consolidated Statements of Cash Flows For the Years Ended December 31, (Restated) CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Net loss attributable to non controlling interest - Adjustment to reconcile net loss to net cash provided by (used in) operating activities: Depreciation and amortization Expenses paid on behalf of the Company by related parties - Amortization of debt discounts Loss on settlement of liabilities - Change in derivative liability Excess derivative - Preferred stock issued for services and compensation Debt issuance costs - Gain on extinguishment of convertible debt ) - Changes in operating assets and liabilities: Accounts receivable ) ) Inventory ) Other current assets - Other assets (3
